DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-24 are pending.  Claims 1-5, 7-12 and 15-24 have been amended.  

Response to Arguments
Applicant’s arguments filed 09/09/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Keoppe et al. US 2017/0358929 in view of Lobato Pena et al. US 20130272844, Sanders et al. US 2017/0005515 Matthey US 20170170684 and Na et. al US 20140210406.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7, 11-14 and 16-24 rejected under 35 U.S.C. 103 as being unpatentable over Keoppe et al. US 2017/0358929 in view of Lobato Pena et al. US 20130272844, Sanders et al. US 2017/0005515 Matthey US 20170170684 and Na et. al US 20140210406.

Regarding claim 1 and 16, Koeppe teaches:
A method for controlling 
(i) a renewable electrical energy generation resource (Fig 1 #14, 18, 16; Par 0012 “provides a system by which an owner of renewable energy assets may control utilization of energy assets”)
(ii) an electrical energy storage device
 wherein the electrical energy storage device (Fig 1 #24 electrical energy storage device) is configured to:
discharge electric power to an electrical grid (Par 0085 “The remaining energy delivered from the energy storage device 24 is then attributed to the utility grid 12”) and 
chargeable with electric power produced by the renewable electrical energy generation resource (Par 0086 “the PV array 14 first charges the energy storage device 24”), (Par 0014 “a power control system for managing energy transfer between multiple electrical energy generating sources, multiple electrical energy storage devices, and multiple electrical loads”).  
the method comprising: 
utilizing a state of charge (SOC) schedule for the electrical energy storage device (Par 0065 “The future operating state may be a predicted supply of energy based, for example, on capacity and maintenance schedules for energy generating sources.”) including at least one SOC target value (Par 0085 “the energy storage device 24 to half its rated capacity ……. the energy storage device 24 to full capacity”) and
utilizing a plurality of control modes that includes a staging mode and at least two additional control modes (Par 0060 “multiple commands assigned to different times for execution”)
to generate at least one time-varying charge/discharge control signal for the electrical energy storage device (signals of time have dependence that are varying at different times of the day. Fig 1 #45;  Par 0047 “command signals control power flow within each power conversion device”,  Par 0060 “a schedule with multiple commands assigned to different times for execution and the schedule” Par 0071 “the period of time for the increased evening loads begins….. The controller 70 again adjusts the initial user command, however, the controller 70 recognizes the charge level in the energy storage device 24 and may draw the stored power”; and Par 0093 “during off-peak times by which the controller 70 may recharge the energy storage device 24.”) that satisfies the SOC schedule (the control signal which is dependent on the time of the day ensures storage device is charged to half capacity and fully charged. Par 0075 “the controller 70 may further utilize all information from each of the knowledge stores 60 in combination to generate control commands for the power converters. For example, the monitor system 60d may have historical operating information indicating that on days with the longest amount of sunshine….. The controller 70 may then determine a period of time during the peak producing hours for the PV array 14….. such that the energy storage device 24 may still be folly charged in the evening to provide the power demanded by the loads 20, 22 during the evening hours”; and Par 0085 “first charges the energy storage device 24 to half its rated capacity and the utility grid 12 charges the energy storage device 24 to full capacity”)

Even though Koeppe teaches:
the plurality of control modes to output the at least one time-varying charge/discharge control signal as noted above and wherein at least one control mode of the plurality of control modes includes an ideal value among the plurality of control signal candidate values (the level of energy historically needed or supplied is the ideal value Par 0057 “The controller 70 may receive data corresponding, for example, to a historical level of supply or demand from the other local energy grid or energy capacity from the energy storage facility”).

Koeppe does not explicitly teach:
wherein the plurality of control modes are stacked to operate simultaneously to output the at least one time-varying charge/discharge control signal in a series of timesteps and wherein at least one control mode of the plurality of stacked control modes includes an ideal value among the plurality of control signal candidate values.
Lobato teaches:
wherein the plurality of control modes are stacked to operate simultaneously to output the at least one time-varying charge/discharge control signal in a series of timesteps.  (Par [0023] a management system operatively connected to the first regulator and to the second regulator that dynamically determines the control modes that are simultaneously selected at any given time in the first and second regulators and the parameterization of said control modes based on values of a number of electrical variables of the power grid, command signals, or a schedule.)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify control modes that include ideal values taught by Koeppe to be stacked to operate simultaneously taught by Lobato for the purpose of operation with higher flexibility and adaptability. (Refer to Par 0018)

Even though the combined teachings of Keoppe and Lobato teach:
the plurality of stacked control modes as noted above. 
The combined teachings of Keoppe and Lobato do not explicitly teach:
for each control mode of the plurality of stacked control modes, 
generating a plurality of control signal candidate values in a range spanning from an upper bound value to a lower bound value associated with the control mode.
Sanders teaches:
for each control mode of the plurality of control modes (Par 0162 “6 general classes of modes”), 
generating a plurality of control signal candidate values in a range spanning from an upper bound value (Par 0158 “the battery voltage is above a configured threshold”) to a lower bound value (Par 0158 “the voltage is below that threshold”) associated with the control mode (Par 0158 “it can examine what the other programs want to do, and either issue a mode”).
the combined teachings of Keoppe and Lobato to generating a plurality of control signal candidate values taught by Sanders for the purpose of further reducing overall energy expenses. (Refer to Par 0009)

Keoppe does not explicitly teach:
wherein each control mode includes a control-mode-specific priority value.
Matthey teaches:
wherein each control mode includes a control-mode-specific priority value.
 ([0100] (9) Based on the predicted price MCP and the price history data, the control parameter selection unit 75 selects, by means of the statistics processing unit 124 and the control mode selection unit 125, any one of a plurality of control modes, at least including the first control mode in which the degradation restriction of the battery cell 21 takes priority, the second control mode in which the performance score takes priority, and the third control mode in which the degradation restriction of the battery cell 21 is compatible with the performance score. Then, the optimization unit 126 selects a control parameter to be used in controlling the BESS 1 based on the selected control mode. Therefore, an optimum control mode is selected according to the situation, and thereby the BESS 1 can be controlled in accordance with the control mode.)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify control mode taught by Keoppe to have Matthey for the purpose of restricting degradation. (Refer to Par 0006)
Even though the combined teachings of Keoppe and Lobato teaches:
the plurality of stacked control modes to generate at least one time-varying charge/discharge control signal as noted above. 
The combined teachings of Keoppe and Lobato do not explicitly teach:
determining a compatibility between the plurality of stacked control modes by identifying whether at least one control signal candidate value is common across the plurality of stacked control modes.
(i) if there is at least one control signal candidate value common across the plurality of stacked control modes, generate a first time-varying charge/discharge control signal from the at least one control signal candidate value,
or
(ii) if no control signal candidate value exists that is common across the plurality of stacked control modes, generate a second time-varying charge/discharge control signal from a corresponding ideal value for a highest priority control mode of the at least one control mode of the plurality of stacked control modes that has an ideal value.  

Na teaches:
determining a compatibility between the plurality of stacked control modes by identifying whether at least one control signal candidate value is common across the plurality of stacked control modes (the plurality of modes it determines modes that are compatibly common. Par 0080 “the wireless charging mode may be identified by a local area network signal” and Par 0146 “In order to perform charging having compatibility between such a novel charging mode and the WPC mode, elements which may be used in common”); and 

(i) if there is at least one control signal candidate value common across the plurality of stacked control modes, generating a control signal from the at least one control signal candidate value (charges in s sharing of modes. Par 0146 “may be implemented by carrying out a sharing design”), or  

(ii) if no control signal candidate value exists that is common across the plurality of stacked control modes, generating a second signal from a corresponding ideal value for a highest priority control mode of the at least one control mode of the plurality of stacked control modes that has an ideal value (control modes operate separately. Par 0146 “elements having a difference may be individually composed”).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the plurality of stacked control modes to generate time-varying signals taught by the combined teachings of Keoppe and Lobato to have determining compatibility taught by Na for the purpose of selecting an optimum charging mode. (Par 0003)


Regarding claim 2 and 17, Even though Even though the combined teachings of Keoppe, Lobato and Na teaches:
determining of compatibility between the plurality of stacked control modes as noted above. 
the combined teachings of Keoppe, Lobato and Na do not explicitly teach:
control modes comprises sequentially testing whether at least one control signal candidate value for a lower priority control mode is common across all higher priority control modes.
Sanders teaches:
control modes comprises sequentially testing whether at least one control signal candidate value for a lower priority control mode is common across all higher priority control modes. .   (Par 0073 “Each program can implement a mode or policy in the set of virtual devices using any of a variety of available program models. For example, one or more available program models can include: an override process, a sequence, a timeline, a schedule, or other program model. It will be apparent to those of ordinary skill in the art that many other program models can be provided and used. In an example embodiment, the override process sends control commands to the corresponding set of virtual devices for commanding the virtual devices to transition immediately to the specified state. The sequence process initiates a serial set of actions based on a relative time from an initial starting point in time. The set of actions include commanding the virtual devices to transition to specified states. The timeline process initiates a set of actions based on a clock/calendar time. The schedule process can include a rules engine for executing a set of conditional actions based on the state of the platform and the virtual devices at the time of execution. Each program can obtain information on the configuration and actions of other programs on the platform. As a result, overlapping, duplicative, or conflicting actions can be avoided”; and
Par 0162 “When the battery is full (or the available charge capacity is reached), these modes will get overridden by a charge capacity failure mode.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify control modes taught by the combined teachings of Keoppe, Lobato and Na to have sequentially testing taught by Sanders for the purpose of further reducing overall energy expenses. (Refer to Par 0009)

Regarding claim 3 and 18, Keoppe teaches:
wherein at least two control modes of the plurality of stacked control modes each comprise an ideal value among the plurality of control signal candidate values (the level of energy historically needed or supplied is the ideal value of supply, demand or energy capacity. Par 0057 “The controller 70 may receive data corresponding, for example, to a historical level of supply or demand from the other local energy grid or energy capacity from the energy storage facility”).  

Regarding claim 4 and 19, Keoppe does not explicitly teach:
wherein the plurality of stacked control modes comprises two or more of the following modes: Charge-Discharge mode (Par 0132 “charge and dispatch commands”), Coordinate Charge Discharge mode, Active Power Limit mode, Active Power Response mode, Active Power Smoothing mode, and Pricing Signal mode.  
Sanders teaches:
stacked control modes comprises two or more of the following modes: Charge-Discharge mode, Coordinate Charge Discharge mode, Active Power Limit mode, Active Power Response mode, Active Power Smoothing mode, and Pricing Signal mode (Par 0271 “an energy demand response system is provided wherein an activity can either be mandatory (CHARGE, DISCHARGE)”).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify modes taught by Keoppe to have modes taught by Sanders for the purpose of further reducing overall energy expenses. (Refer to Par 0009)

Regarding claim 5 and 20, Keoppe teaches:
wherein the plurality of stacked control modes further comprises at least one of the following additive modes: 
Volt-Watt mode (Par 0061 “the control command may be a desired voltage”), 
Frequency-Watt Curve mode, and 
Automatic Generation Control mode; 
wherein utilization of at least one of the additive modes comprises adding or subtracting at least one value relative to a time-varying charge/discharge control value generated by utilization of the two or more modes. 
 (System add modes to produce 100kW. Par 0081 “command, requires 100 kW of power be supplied to the utility grid from the combination of hybrid power systems 10” .….. “Initial commands to each hybrid power system 10 may be generated based, for example, on a proportional distribution between the systems and may be roughly 33 kW for each system.”……. “The controllers 70, in turn, generate control commands to each power converter 30, 35, 40 within the respective hybrid power system 10 to supply the requested energy to the utility grid.”)

    Regarding claim 7 and 21, Keoppe teaches:
further comprising utilizing a time-dependent forecast of electrical energy production by the renewable electrical energy generation resource in combination with the SOC schedule in generating the at least one time-varying charge/discharge control signal.   (Par 0072 “a forecast for a sunny day or for a cloudy day. Similarly, the controller 70 may receive a daily indication of the time for sunrise as well as for sunset. The controller 70 may modify the commands generated above according to the further information received from the weather service 60a.”)
 
  Regarding claim 11, Keoppe teaches: 
further comprising altering the at least one time-varying charge/discharge control signal responsive to a difference between forecasted production and actual production of at least one electric generation facility to ensure that the SOC schedule is satisfied.   (Par 0074 “In combination with the forecast weather, the controller 70 may utilize feedback signals from the local weather station 60f. If, for example, a day is predicted to be sunny, yet experiences a period of cloudiness, the weather station 60f generates signals corresponding to the level of insolation of the PV array 14. The controller 70 may also monitor the output power being generated by the PV array 14. The controller may then determine whether the real-time weather conditions and power generated by the PV array 14 are sufficient to generate the power expected as determined from the forecast conditions. If not, the controller 70 may adapt the controller commands in response to the real-time operating conditions”)

Regarding claim 12, Keoppe teaches: 
wherein the at least one time-varying charge/discharge control signal is further configured to increase the value of the at least one time-varying charge/discharge control signal during periods of increased relative production of the renewable electrical energy generation resource to smooth an aggregated power output supplied to the electrical grid by the renewable electrical energy generation resource and the electrical energy storage device, while ensuring that the SOC schedule is satisfied.   (Par 0065 “the controller 70 increases the control command for the photovoltaic source 14 and reduces the control command for the wind turbine 18. When the weather forecast indicates overcast and windy weather,”)

  Regarding claim 13, Keoppe teaches:
wherein the renewable electrical energy generation resource comprises a photovoltaic array,  (Fig 1 #14)
the electrical energy storage device comprises a battery array (Fig 1 #24), and 
the time-dependent forecast of electrical energy production comprises a solar production forecast.   (Par 0072 “a day with a forecast for sun, the controller 70 may implement the control routine” …… “days that experience a greater duration of sunshine (i.e., earlier sunrise and later sunset), the controller 70 determines that the PV array 14 will generate more energy.”)

Regarding claim 14, Keoppe teaches:
wherein the renewable electrical energy generation resource comprises at least one wind turbine, (Fig 1 #18),

the electrical energy storage device comprises a battery array (Fig 1 #24),  and 
the time-dependent forecast of electrical energy production comprises a wind production forecast.  (Par 0072 “a day with a forecast for sun, the controller 70 may implement the control routine” …… “days that experience a greater duration of sunshine (i.e., earlier sunrise and later sunset), the controller 70 determines that the PV array 14 will generate more energy.”)

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Keoppe et al. US 2017/0358929 in view of Lobato Pena et al. US 20130272844, Sanders et al. US 2017/0005515 Matthey US 20170170684 and Na et.al US 20140210406 as applied to claim 1 above, and further in view of Arnold et al. US 2020/0014210.

  Regarding claim 6, Even though Keoppe teaches:
wherein the electrical energy storage device is charged from the renewable electrical energy generation resource. (Par 0085 “the PV array 14 first charges the energy storage device 24”)
Keoppe does not explicitly teach:

Arnold teaches:
wherein the electrical energy storage device is charged exclusively from the renewable electrical energy generation resource, and does not receive electric power from the electrical grid.  (Par 0019 “The energy storage device can preferably only be charged by the renewable energy source, such as the photovoltaic system.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the electrical energy storage device is charged taught by Keoppe to be charged exclusively taught by Arnold for the purpose of minimizing cost of service. (Refer to Par 0019)

Claim 8-9 and 22-23 rejected under 35 U.S.C. 103 as being unpatentable over Keoppe et al. US 2017/0358929 in view of Lobato Pena et al. US 20130272844, Sanders et al. US 2017/0005515 Matthey US 20170170684 and Na et. al US 20140210406 as applied to claim 1 above, and further in view of Talkin et al. US 2010/0314942.

Regarding claim 8 and 22, Keoppe does not explicitly teach:
wherein the at least one time-varying charge/discharge control signal is configured to ensure that the SOC schedule is satisfied by charging at an average rate necessary to meet the SOC target schedule.  
Talkin teaches:
Par 0041 “the average charge rate is determined for each load in the active ensemble of loads such that each battery pack reaches the desired state of charge”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify control signal taught by Keoppe to have satisfied by charging at an average rate necessary to meet the SOC target taught by Talkin for the purpose of even balanced distribution of power for battery health.

  Regarding claim 9 and 23, Keoppe teaches:
while periodically updating the generation of the at least one time-varying charge/discharge control signal based upon at least one of the following items (i) or (ii): 
(i) an updated time-dependent forecast of electrical energy production (Par 0074 “The controller may then determine whether the real-time weather conditions and power generated by the PV array 14 are sufficient to generate the power expected as determined from the forecast conditions. If not, the controller 70 may adapt the controller commands in response to the real-time operating conditions.”); or 
(ii) an updated SOC schedule.  
Keoppe does not explicitly teach:
wherein the at least one time-varying charge/discharge control signal is configured to ensure that the SOC schedule is satisfied by charging at an average rate necessary to meet the SOC target schedule.  
Talkin teaches:
Par 0041 “the average charge rate is determined for each load in the active ensemble of loads such that each battery pack reaches the desired state of charge”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify control signal taught by Keoppe to have satisfied by charging at an average rate necessary to meet the SOC target taught by Talkin for the purpose of even balanced distribution of power for battery health.

Claim 10 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Keoppe et al. US 2017/0358929 in view of Lobato Pena et al. US 20130272844, Sanders et al. US 2017/0005515 Matthey US 20170170684 and Na et. al US 20140210406 as applied to claim 1 above, and further in view of Chow US 2016/0006245.

  Regarding claim 10 and 24, Keoppe teaches:
further comprising periodically updating the generation of the at least one time-varying charge/discharge control signal upon expiration of a refresh period, (refreshes after time period finishes. Par 0075 “The controller 70 may then determine a period of time during the peak producing hours for the PV array 14 during which the converter 30 between the utility grid 12 and the DC bus 50 is operated in a reverse direction to supply the excess generation capacity to the utility grid 12”)
Keoppe does not explicitly teach:

Chow teaches:
wherein the periodic updating comprises computing and using a new basepoint value for aggregated energy supplied from the renewable electrical energy generation resource and the electrical energy storage device to the electrical grid upon expiration of the refresh period.  
 (periodically updating once a minute to a new energy amount noted to be a new basepoint value from power sources consisting of renewable energy (i.e. generator) and energy storage device (i.e. ESS or battery). Fig 1 #122, 126; 
Par 0058 “The energy generation device 126 may include, for example, solar or other photovoltaic panels, wind generators, fuel-based generators”; 
Par 0081 “the system may control a power source (e.g., battery or generator)”; and  
Par 0006 “periodically updating the offset energy amount provided by the power source over the second portion of the demand charge measuring period, such as updating at least once per minute. Controlling the power source may comprise setting an output power of the power source to cumulatively provide the offset energy amount over the second portion. Controlling the power source may also comprise discharging an energy storage device through an inverter.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify refresh period taught by Keoppe to have Chow for the purpose of managing and minimizing charges. (Refer to Par 0004)

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Keoppe et al. US 2017/0358929 in view of Lobato Pena et al. US 20130272844, Sanders et al. US 2017/0005515 Matthey US 20170170684 and Na et. al US 20140210406 as applied to claim 1 above, and further in view of Puetter US 2018/0012337.

  Regarding claim 15, Keoppe does not explicitly teach:
wherein the time-dependent forecast of electrical energy production comprises an ensemble based at least partially on of two or more of the following: 
on-site sky imaging, 
satellite imaging, and 
meteorological modeling.  
Puetter teaches:
wherein the time-dependent forecast of electrical energy production comprises an ensemble based at least partially on of two or more of the following: 
on-site sky imaging, 
satellite imaging, and 
meteorological modeling.  (Par 0004 “imaging are broad-based technologies having a number of diverse and extremely important practical applications--such as geological mapping and analysis, and meteorological forecasting.  Aerial and satellite-based photography and imaging are especially useful remote imaging techniques that have, over recent years, become heavily reliant on the collection and processing of data for digital images, including spectral, spatial, elevation”)
 Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify forecast taught by Keoppe to have forecast taught by Puetter for the purpose of having an improved data. (Refer to Par 0004)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859